United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 09-2630
                                ___________

Eric C. Burgie,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Larry Norris, Director, Arkansas        *
Department of Correction; Grant Harris, * [UNPUBLISHED]
Warden, Varner Unit, ADC; Edwin         *
Brown, Jr., CO-II, Varner Super Max, *
ADC; Kim Luckett, Assistant Warden, *
Varner Super Max, ADC; Suber, Lt.,      *
Varner Super Max, ADC; Ray Hobbs, *
Chief Deputy Director of ADC;           *
Tiffanye Compton, Grievance             *
Supervisor; Timmothy Hurst, Assistant *
Warden of ADC,                          *
                                        *
             Appellees.                 *
                                 ___________

                           Submitted: March 5, 2010
                              Filed: March 31, 2010
                               ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      In 2007, Arkansas inmate Eric Burgie filed a 42 U.S.C. § 1983 complaint
against several Arkansas Department of Correction employees. In December 2008,
Burgie filed through counsel a motion to dismiss the action, indicating that he had
entered into a settlement agreement with defendants. In January 2009, Burgie
objected to the motion to dismiss. The district court1 dismissed the action with
prejudice, finding that Burgie knowingly and voluntarily entered into the settlement
agreement. Burgie appeals, asking that the case be remanded for further proceedings,
and arguing that defendants violated and undermined the settlement agreement by
transferring him to a different unit before the agreement became effective.

       We conclude that the district court did not clearly err in finding that Burgie had
entered into a settlement agreement. See Chaganti & Assocs., P.C. v. Nowotny, 470
F.3d 1215, 1221 (8th Cir. 2006) (standard of review). Nothing in the record indicates
that Burgie was not competent to enter into the settlement agreement, or that he did
not enter into the agreement knowingly and voluntarily. See id. (basic principles of
contract law govern existence and enforcement of alleged settlement; applying
Missouri law to determine whether settlement agreement existed where parties agreed
Missouri law governed); City of Dardanelle v. City of Russellville, 277 S.W.3d 562,
565-66 (Ark. 2008) (listing essential elements of contract). To the extent Burgie seeks
to avoid the settlement agreement by asserting that his early transfer undermined his
reasons for entering the agreement, we conclude his argument fails. See Bishop v.
Bishop, 961 S.W.2d 770, 775 (Ark. Ct. App. 1998) (there can be no rescission of
contract on account of mistake of one party only, where other party was not guilty of
any fraud, concealment, undue influence, or bad faith, and did not induce or encourage
mistake, and will not derive any unconscionable advantage from enforcement of
contract); see also Worthy v. McKesson Corp., 756 F.2d 1370, 1373 (8th Cir. 1985)
(per curiam) (parties to voluntary settlement agreement cannot avoid agreement
simply because agreement ultimately proves to be disadvantageous). Further, contrary

      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of
Arkansas.

                                          -2-
to Burgie’s argument, we conclude that nothing in the settlement agreement prohibited
defendants from transferring him before the agreement became effective.

      Accordingly, we affirm the dismissal.
                     ______________________________




                                         -3-